Curia, per

Dunkin, Ch.
The Chancellor, having determined that the defendant’s plea in bar should be sustained, has not detailed the whole of the testimony, but expressly waives a further examination of it, or the consequences resulting from it. But, judging from the facts reported, this Court is of opinion that they afford no ground for invalidating the purchases made by the defendant.
We are all of opinion that the plea was properly sustained. The ground of complaint is that, at a sheriff’s sale, the defendant fraudulently stifled competition, by certain public declarations which he then and there made to the bystanders. Whatever he said or did might have been heard or observed by any man in the crowd, and so the evidence establishes. If it can be believed that this was not known to the complainant until six years afterwards, it is his own fault. But this should not take from the defendant the shield which the' statute affords to any discussion of long by-gone transactions.
The decree is affirmed and the appeal dismissed.
Dargakt, Ch. concurred.